Citation Nr: 1200454	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser


INTRODUCTION


The Veteran served on active duty from February 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.
   
The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011. A transcript is of record. 
  
The issue of service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a bilateral knee disorder was denied by an unappealed rating decision in February 2003.  

2.  The evidence received since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for a bilateral knee disorder and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 2003 rating decision which denied entitlement to service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the final February 2003 determination denying the Veteran's claim of entitlement to service connection for a bilateral knee disorder is new and material and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.


New and Material Evidence

A February 2003 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the February 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the February 2003 rating decision consisted of service treatment records and post-service medical records.  The Veteran's claim was denied on the basis of the RO's determination that the Veteran did not have a knee disorder.  

The evidence submitted in support of reopening the claims includes more recent medical records that show a diagnosis of a bilateral knee disorder, a  June 2010 VA examination, the Veteran's testimony at an April 2011 Travel Board hearing, and opinions from two of the Veteran's physicians that his knee disorder is related to service.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

As new and material evidence has been submitted sufficient to reopen the claim of service connection for a bilateral knee disorder, the Veteran's petition to reopen is granted.  


REMAND

Although a VA examination was conducted prior to certification of this matter for appellate review, it is not sufficient to adjudicate this claim as it does not consider all of the relevant evidence.   

In May 1976, the Veteran denied having or ever having had a "trick" or locked knee, but did note cramping in his legs upon strenuous exercise.  The clinical examination did not reveal any abnormalities. The Veteran's PULHES profile was of the highest level of fitness, indicating that the Veteran was in excellent physical condition, including as to his lower extremities, signified by the "L" in the profile. See Odiorne v. Principi, 3 Vet. App. 456 (1992)(observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).   

However, service treatment records show complaints of an eight month history of bilateral knee pain in June 1976.  The Veteran did not recall any trauma.  Some laxity in the left knee on range of motion testing with intermittent crepitus was noted. The examination was negative for heat or swelling and range of motion was performed without discomfort.  The right knee appeared within normal limits.  Two days later, similar complaints and findings regarding the left knee were noted. The impression was medial laxity, left knee.  The Veteran received a sick slip for "knee trouble."

Although the Veteran was discharged in July 1976, he noted that he had recently had an examination in May 1976 and his medical condition had not changed since that time.  

Shortly after discharge, the Veteran underwent a VA examination in September 1976. The Veteran complained that his knees tired and ached and that they bothered him when he stood too much. The Veteran did not recall any injury. Physical examination of the knees revealed them to be equally sized, with no fluid and no evidence of swelling. The patellae were not abnormally movable. There was no evidence of ligamentous damage. The knee joints were nontender. The Veteran could squat on his heels with ease. Range of motion on flexion was at least 140 degrees bilaterally without crepitus. There were no physical findings of abnormalities. Knee x-rays were normal. The relevant diagnosis was no disease of the knee found at this examination.

An x-ray taken of the knees in November 2006 was negative for evidence of fracture or subluxation.  No abnormalities were identified.  An August 2008 treatment record reflects that the Veteran was diagnosed with fibromyalgia.  Records from September 2009 show a diagnosis of osteoarthritis of the knees.  In May 2010, the Veteran's physician, Eugene Fung, M.D., submitted a letter in which he opined that the Veteran has osteoarthritis of the knee which dated back to his service in 1976. However, Dr. Fung did not state the basis for his opinion. 

The Veteran underwent a VA examination in July 2010.  The examiner noted a history of knee problems since 1975.   The examiner diagnosed mild chondromalacia in the bilateral knees.  He opined that the Veteran's knee disorder is less likely than not caused by or a result of injuries sustained in service.  Instead the examiner attributed the disorder to aging, attrition, and the Veteran being 40 pounds overweight.  

The Veteran appeared at a Board hearing in April 2011.  He testified that began to experience knee pain during service and his symptoms have continued since that time.  

After the July 2010 VA examination, the Veteran also submitted an opinion from a VA staff physician dated in April 2011.  That physician opined that the Veteran's "chronic pain both knee is more likely than not secondary to military service."  This examiner did not state the basis of his opinion. 

Dr. Fung submitted another letter in May 2011.  He stated that "it is [his] impression that the [Veteran] has early knee osteoarthritic changes which might be the continuation of whatever he was suffering from 1976 but just progressed through the years."

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran underwent a VA examination in July 2010, clarification of his opinion is necessary prior to adjudication as is detailed below:

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a bilateral knee disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  IN PARTICULAR, THE VETERAN MAY SUBMIT ANY MEDICAL RECORDS OR OTHER EVIDENCE FROM DR. FUNG, OR FROM ANY OTHER SOURCE. The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by an ORTHOPEDIST, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

a. Does the Veteran have a bilateral knee disorder that is etiologically related to the complaints of knee pain he experienced during service?

b. In forming an opinion, the examiner's attention is called to the following:

i. The May 1976 clinical examination showing a normal knee evaluation with subjective complaints of cramping in the Veteran's legs;

ii. The June 1976 complaint of knee pain and laxity during service;

iii. The September 1976 VA examination showing a normal knee examination;

iv. The November 2006 negative x-ray of the knees;

v. The August 2008 treatment record reflecting that the Veteran was diagnosed with fibromyalgia;  

vi. The September 2009 diagnosis of osteoarthritis of the knees;  

vii. The May 2010 opinion from Dr. Fung that the Veteran has osteoarthritis of the knee that dated back to his service in 1976;

viii. The April 2011 opinion from the VA staff physician that the Veteran's chronic pain both knee is more likely than not secondary to military service; and

ix. The May 2011 letter from Dr. Fung stating his impression that the Veteran has early knee osteoarthritic changes which "might be" the continuation of whatever he was suffering from 1976 but just progressed through the years.

c. The examiner must state whether there is any clinical or medical evidence that supports the Veteran's lay contentions that his knee disorder has persisted since service.  

d. The examiner must state when the Veteran's diagnosis of fibromyalgia has any impact or relevance to his knee disorder.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for a bilateral knee disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


